                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00421-FDW

MOISES PUENTE,                            )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )                           ORDER
RANDY SODERSTROM, et al.,                 )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint under 28

U.S.C. §§ 1915A and 1915(e). [Doc. 1]. Plaintiff is proceeding in forma pauperis. [Docs. 2, 6].

I.     BACKGROUND

       Pro Se Plaintiff Moises Puente (“Plaintiff”) is a prisoner of the State of North Carolina

currently incarcerated at Columbus Correctional Institution in Whiteville, North Carolina.

Plaintiff filed a Complaint on August 27, 2019 pursuant to 42 U.S.C. § 1983, naming Randy

Soderstrom and Kavita Sadana as Defendants. [Doc. 1]. Defendants reside in Laguna Hills,

California. [Id. at 1-2]. Plaintiff alleges that he was charged with first degree murder, first degree

robbery with a dangerous weapon, and conspiracy to commit robbery with a dangerous weapon.

[Id. at 7]. Plaintiff alleges that he hired Defendants, through their company Legal Insights, Inc.,

to represent him on his post-conviction challenges. Plaintiff paid Defendants $10,000.00 for their

services. [Id.]. Shortly thereafter, he received a letter from the California State Bar advising

Plaintiff that Defendant Soderstrom was operating a law practice without a license to practice law

and that the California State Bar was in possession of Plaintiff’s file. [Id.]. Plaintiff claims that

Defendant Soderstrom committed professional misconduct by posing as an attorney without a



                                                  1
license and obtained payment by Plaintiff through false pretenses. [Id. at 2]. As for Defendant

Sadana, Plaintiff claims that she conspired with Defendant Soderstrom to obtain money from

Plaintiff for legal services that were not rendered. [Id.].

       For injuries, Plaintiff claims that he and his family have suffered mentally and financially

as a result of Defendants’ conduct. [Id. at 3].

       For relief, Plaintiff seeks monetary damages. [Id. at 5].

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).




                                                  2
III.      DISCUSSION

          Plaintiff has not stated a claim cognizable under 42 U.S.C. § 1983.

          To state a claim under § 1983, a plaintiff must allege that he was “deprived of a right

secured by the Constitution or laws of the United States, and that the alleged deprivation was

committed under color of state law.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50

(1999).

          Defendants here did not act under color of state law. Soderstrom, as a private individual

running a business in California, albeit an apparently fraudulent one, did not act under color of

state law in his dealings with Plaintiff. Further, as to Defendant Sadana, an attorney, whether

retained, court-appointed, or a public defender, does not act under color of state or federal law,

which is a jurisdictional prerequisite for any civil action brought under 42 U.S.C. § 1983, or under

the Bivens doctrine. See Polk Cnty. v. Dodson, 454 U.S. 312 (1981); see also Davidson v. Ratliff,

No. 4:11-1072-RBH-SVH, 2011 WL 3678679, at *2 (D.S.C. June 3, 2011) (private counsel was

not acting under color of state law under 42 U.S.C. § 1983). Further, Plaintiff has not alleged the

deprivation of any law secured by the Constitution or the laws of the United States.

          Plaintiff, therefore, has failed to state a claim cognizable under 42 U.S.C. § 1983. Because

Amendment of Plaintiff’s Complaint would be futile, the Court will dismiss Plaintiff’s action with

prejudice. This dismissal does not preclude Plaintiff from seeking relief against these Defendants

in state court.

IV.       CONCLUSION

          For the reasons stated herein, Plaintiff has failed to state a claim upon which relief can be

granted. Plaintiff’s Complaint will, therefore, be dismissed with prejudice.




                                                    3
IT IS, THEREFORE, ORDERED that:

1.    This action is dismissed with prejudice on initial review under 28 U.S.C. §§ 1915A

     and 1915(e).

2.    The Clerk is directed to terminate this action.


                                              Signed: February 3, 2020




                                       4
